Case: 17-20084       Document: 00514578939         Page: 1     Date Filed: 07/31/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                     No. 17-20084
                                                                                 FILED
                                                                             July 31, 2018
                                   Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

               Plaintiff - Appellee

v.

JESUS RAMIREZ-HIDALGO, also known as Jesus Hidalgo Ramirez, also
known as Josue Godoy, also known as Josue Isidro Godoy Ramirez,

               Defendant - Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CR-451-1


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before BARKSDALE and OWEN, Circuit Judges. 1
PER CURIAM: ∗




       1Judge Edward Prado, a member of the original panel in this case, retired from the
court on 2 April 2018, and, therefore, did not participate in this opinion. It is issued by a
quorum. See 28 U.S.C. § 46(d).

       *Pursuant  to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 17-20084   Document: 00514578939     Page: 2   Date Filed: 07/31/2018



                                No. 17-20084
     In United States v. Ramirez-Hidalgo, 707 F. App’x 850 (5th Cir. 2018),
our court affirmed appellant’s sentence of 21 months’ imprisonment.          As
relevant here, we held, pursuant to United States v. Gonzalez-Longoria, 831
F.3d 670 (5th Cir. 2016) (en banc), that 18 U.S.C. § 16(b), under which the
district court concluded Ramirez had been convicted of a “crime of violence”,
was not unconstitutionally vague. On 17 April 2018, however, the Supreme
Court, in Sessions v. Dimaya, 138 S. Ct. 1204, 1210 (2018), held § 16(b) is
unconstitutionally vague.
     As a result, the Court, for the case at hand, granted certiorari, vacated,
and remanded to our court “for further consideration in light of Sessions v.
Dimaya”, with the judgment’s being entered on 27 July 2018. Ramirez-Hidalgo
v. United States, No. 17-7793 (U.S. 25 June 2018).
     Accordingly, this case is REMANDED to district court for further
proceedings consistent with Dimaya.




                                      2